Exhibit 10.11

Execution Copy

AMENDMENT NO. 2

AMENDMENT NO. 2, dated as of November 17, 2006 (this “Amendment”), among Medco
Health Solutions, Inc. (the “Borrower”), the Lenders hereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) amends the Credit Agreement, dated as of August 18, 2005 (as amended by
Amendment No.1 dated as of February 17, 2006 and as otherwise amended, modified
or supplemented from time to time, the “Credit Agreement”) among the Borrower,
the Lenders and Issuing Bank party thereto and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Borrower has requested a Revolving Credit Facility Increase,
pursuant to Section 2.01(c) of the Credit Agreement, in the aggregate principal
amount of $250,000,000 (the “Revolving Credit Facility Increase”); and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders party hereto enter into this Amendment to amend the Credit Agreement as
set forth herein to give effect to the Revolving Credit Facility Increase.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Revolving Credit Facility Increase. Effective as of the Effective Date (as
defined below) and subject to the terms and conditions set forth herein, each
Lender party hereto (including each Person that becomes a Lender pursuant to
Section 6 hereof) shall, pursuant to clause (c) of the definition of “Revolving
Credit Commitment” in Section 1.01 of the Credit Agreement, have an incremental
Revolving Credit Commitment for the purposes of the Credit Agreement in the
amount set forth adjacent to such Lender’s name on Annex I hereto.

3. Conditions to Effectiveness of this Amendment. This Amendment shall become
effective as of the first date (the “Effective Date”) on which each of the
following conditions precedent shall have been satisfied:

(a) The Administrative Agent shall have received each of the following, each
dated the Effective Date (unless otherwise indicated or agreed to by the
Administrative Agent) and each in form and substance reasonably satisfactory to
the Administrative Agent:

(i) counterparts of this Amendment duly executed and delivered by each Loan
Party, the Administrative Agent and each Lender (including any person that
becomes a Lender pursuant to Section 6 hereof) that is providing a commitment
with respect to the Revolving Credit Facility Increase;

(ii) certified copies of resolutions of the Board of Directors of each Loan
Party approving the consummation of the Revolving Credit Facility Increase and
the execution, delivery and performance of this Amendment;



--------------------------------------------------------------------------------

(iii) an opinion of internal counsel for the Loan Parties, addressed to the
Administrative Agent, the Lenders and the Issuing Bank and in form and substance
reasonably satisfactory to the Administrative Agent;

(iv) a certificate from an Executive Officer of the Borrower, certifying that on
the Effective Date and immediately after giving effect to the Revolving Credit
Facility Increase, the Borrower shall be in compliance with the financial
covenants contained in Section 6.08 of the Credit Agreement, in each case
determined on a pro forma basis after giving effect to the Revolving Credit
Facility Increase as of the last day of the most recently ended fiscal quarter
of the Borrower for which financial statements have been delivered to the
Administrative Agent pursuant to Sections 5.01(a) or 5.01(b) of the Credit
Agreement, as applicable, in each case in form and substance and with supporting
documentation reasonably satisfactory to the Administrative Agent; and

(v) such other documents as the Administrative Agent may reasonably request.

4. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders and Issuing Bank, on and as of the
date hereof, that:

(a) each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Amendment, this Amendment has been duly
executed and delivered by each Loan Party, and this Amendment is the legal,
valid and binding obligation of each Loan Party, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles;

(b) The representations and warranties of the Borrower set forth in Article III
of the Credit Agreement are true and correct in all material respects (except
that to the extent any such representation or warranty is qualified by
materiality or Material Adverse Effect, such representation or warranty shall be
true and correct in all respects) both before and after giving effect to the
Revolving Credit Facility Increase, except to the extent expressly referring
only to an earlier date, in which case such representations and warranties shall
have been true and correct in all material respects as of such earlier date; and

(c) At the time of, and immediately after giving effect to, the Revolving Credit
Facility Increase, no Default shall have occurred and be continuing.

5. Reaffirmation.

(a) Each Loan Party hereby consents to the execution, delivery and performance
of this Amendment and agrees that each reference to the Credit Agreement in the
Loan Documents shall, on and after the Effective Date, be deemed to be a
reference to the Credit Agreement as amended by this Amendment.

(b) Each Loan Party hereby acknowledges and agrees that, after giving effect to
this Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party are reaffirmed, and remain in full force and
effect.

(c) As of the Effective Date, each Guarantor reaffirms the guarantees granted to
the Guaranteed Parties pursuant to the Guaranty, which Guaranty shall continue
in full force and effect during

 

2



--------------------------------------------------------------------------------

the term of the Loan Agreement and any amendments, amendments and restatements,
renewals or extensions or other modifications thereof and shall continue to
guarantee the Guaranteed Obligations (including the Revolving Credit Facility
Increase).

6. Allocations. On the Effective Date, each person which is an Eligible Assignee
that executes this Amendment as a “Lender” shall become a Lender for all
purposes of the Credit Agreement and the other Loan Documents, having a
Revolving Credit Commitment, along with each existing Lender which is providing
the Revolving Credit Facility Increase, in the amount respectively set forth
adjacent to such Lender’s name on Annex I hereto. On the Effective Date, each
Lender (including any existing Lender and any Eligible Assignee which becomes a
Lender as aforesaid) providing a commitment with respect to the Revolving Credit
Facility Increase shall purchase and assume from each existing Lender having
Revolving Loans and participations in Letters of Credit and Swingline Loans
outstanding on such Effective Date, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Applicable Percentage
of the new Revolving Credit Commitments (after giving effect to the Revolving
Credit Facility Increase), in the aggregate outstanding Revolving Loans and
participations in Letters of Credit and Swingline Loans, so as to ensure that,
on the Effective Date after giving effect to the Revolving Credit Facility
Increase, each Lender is owed only its Applicable Percentage of the Revolving
Loans and participations in Letters of Credit and Swingline Loans outstanding on
the Effective Date. The Borrower agrees to compensate any existing Lender for
any loss or expense of the type described in Section 2.15 (Break Funding
Payments) of the Credit Agreement incurred by such Lender as a result of the
provisions of this Section 6, but only to the extent that (a) such Lender holds
a Eurodollar Loan as of the Effective Date and (b) the Effective Date does not
coincide with the last day of the applicable Interest Period with respect to
such Eurodollar Loan.

7. Continuing Effect. Except as expressly set forth in this Amendment, all of
the terms and provisions of the Credit Agreement are and shall remain in full
force and effect and the Borrower shall continue to be bound by all of such
terms and provisions. The amendments to the Credit Agreement provided for herein
are limited to the specific provisions of the Credit Agreement specified herein
and shall not constitute an amendment of, or an indication of the Administrative
Agent’s or the Lenders’ willingness to amend or waive, any other provisions of
the Credit Agreement or the same sections for any other date or purpose. On and
following the Effective Date, this Amendment and the Credit Agreement shall be
read together and construed as a single instrument.

8. Expenses. The Borrower agrees to pay and reimburse the Administrative Agent
for all its reasonable out of pocket costs and expenses incurred in connection
with the negotiation, preparation, execution and delivery of this Amendment, and
other documents prepared in connection herewith, and the transactions
contemplated hereby, including, without limitation, reasonable fees and
disbursements and other charges of counsel to the Administrative Agent and the
charges of IntraLinks™ relating to the Amendment.

9. Choice of Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with
the law of the State of New York.

10. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

3



--------------------------------------------------------------------------------

11. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

12. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

13. Loan Document. This Amendment is a Loan Document.

14. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT AND ANY OTHER
LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

MEDCO HEALTH SOLUTIONS, INC. as Borrower and Guarantor By:  

/s/ Walter D. Hosp

Name:   /s/ Walter D. Hosp Title:   Vice President and Treasurer

 

ACCREDO HEALTH, INCORPORATED as Guarantor By:  

/s/ Walter D. Hosp

Name:   /s/ Walter D. Hosp Title:   Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Lender

By:  

/s/ Dawn Lee Lum

Name:   /s/ Dawn Lee Lum Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

                                                                               
          , as Lender By:  

 

Name:   Title:  

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

ANNEX I

Commitments with respect to Revolving Credit Facility Increase

 

Lender   Revolving Credit Commitment                  

Total Revolving Credit Commitments with

respect to Revolving Credit Facility Increase:

  $250,000,000